Citation Nr: 1100463	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-37 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for diverticulosis with diverticulitis and 
gastrointestinal bleeding.

2.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for chronic obstructive pulmonary disease 
with pneumonia and respiratory failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1977, and from June 1981 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The preponderance of competent evidence shows that the 
Veteran's diverticulosis with diverticulitis and gastrointestinal 
bleeding was not due to fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, nor 
was it the result of an event not reasonably foreseeable.


2.  The preponderance of competent evidence shows that the 
Veteran's chronic obstructive pulmonary disorder with pneumonia 
and respiratory failure was not due to fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, nor was it the result of an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for diverticulosis with 
diverticulitis and gastrointestinal bleeding have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.361 (2010).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic obstructive 
pulmonary disorder with pneumonia and respiratory failure have 
not been met.  .  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
August 2006 of the information and evidence necessary to 
substantiate and complete his claim, including the evidence to be 
provided by him, and notice of the evidence VA would attempt to 
obtain.  VA informed the Veteran of the criteria for compensation 
under the provisions of 38 U.S.C.A. § 1151.  While VA failed to 
provide notice how a disability rating and an effective date are 
assigned, that failure was harmless in light of the decision 
entered below.

Following notice to the Veteran, the RO fulfilled its duty to 
assist him in obtaining identified and available evidence needed 
to substantiate his claim.  The RO has obtained pertinent VA 
treatment records.  VA received copies of opinions from VA 
physicians.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  There is no 
evidence of any VA error in notifying or assisting the Veteran 
that could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.

Laws and Regulations 

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation 
for a qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A qualifying 
additional disability is one in which the disability was not the 
result of a veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran; and, the proximate cause of 
the disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or was the result of an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, VA 
compares the condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the condition after such 
care, treatment, examination, services, or program has stopped.  
38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment 
must meet certain causation requirements.  See 38 C.F.R. § 
3.361(c), (d).

To establish causation, the evidence must show that the medical 
treatment resulted in the additional disability.  Merely showing 
that a veteran received treatment and has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  
Additional disability caused by a veteran's failure to follow 
properly given medical instructions is not caused by medical 
treatment.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused the additional 
disability, it must be shown that the medical treatment caused 
the additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the medical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Diverticulosis with Diverticulitis and Gastrointestinal 
Bleed

On June 13, 2006, the Veteran was seen at a VA Medical Center 
urology clinic.  He reported having a skin tag on the scrotum for 
years, but it was now getting larger.  The tag was not painful.  
The Veteran was seen by a physician to determine whether the tag 
should be removed, but surgery was deferred because the appellant 
was having significant muscle spasms.  Follow-up in the surgical 
clinic was recommended after the muscle spasms had resolved so 
that the appellant could tolerate lying supine to allow the 
excision to take place.  

The following day the Veteran called the VA Medical Center to 
report lower abdominal pain and rectal bleeding that morning.  
The appellant also noted that he had experienced a small amount 
of blood in his stool several days earlier.  The appellant was 
advised to go to the emergency room.  

The Veteran was admitted to the Thomas Memorial Hospital on June 
14, 2006 where he underwent a colonoscopy and an 
esophagogastroduodenoscopy to identify the source of the 
bleeding.  His medical history was significant for the use of at 
least four BC powders per day, which, the examiner noted 
contained large amounts of aspirin.  The 
esophagogastroduodenoscopy revealed a normal stomach, esophagus, 
and duodenum.  There was no evidence of bleeding.  The 
colonoscopy revealed a scant amount of old blood in the rectum, 
several polyps in the rectosigmoid area, lots of old blood 
through the sigmoid with multiple diverticula, a polyp in the 
mid-transverse colon with very little blood and no blood in the 
right colon.  The physician who performed the colonoscopy opined 
within the report that the bleeding was presumptively from a left 
diverticular bleed.  

The Veteran contends that his VA doctor did not order tests in a 
timely fashion to diagnose his diverticulitis, that he should 
have been admitted to find out what was wrong, and that his 
disability could have been prevented if there had not been this 
error by the VA.  

In December 2006, a VA physician reviewed the claims folder, 
including the evidence submitted from Thomas Memorial Hospital.  
The doctor found that in December 2006, the Veteran did not have 
diverticulitis; however, he did have diverticulosis and always 
will unless he has a colon resection which was not indicated.  
The reviewing physician stated that diverticulosis is a normal 
process of aging and that it is not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in furnishing hospital 
care, medical treatment, or surgical treatment.  He further 
opined that there was no evidence that the June 2006 
hospitalization for diverticulosis and mild diverticulitis could 
or would have been prevented by any specific care and that the 
Veteran may in the future have further inflammation.  The 
physician stated that the June 2006 hospitalization did not 
change the natural history of the disease but only took care of 
an acute situation.  Responding to the Veteran's claim that 
testing by his VA doctor would have prevented the 
hospitalization, the physician stated that it was at least as 
likely as not that any testing would not have altered the course 
of the disease or prevented the hospitalization.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151.  Specifically, the evidence of record preponderates against 
any contention that his VA doctor erred in not sending him for 
tests in response to his complaints of abdominal cramping.  No 
competent evidence has been submitted showing that any purported 
lack of testing by VA caused the Veteran's hospitalization or in 
any way worsened the natural progression of his diverticulosis 
beyond what was a reasonably foreseeable inflammation of the 
disorder.  The only medical opinion of record is against the 
appellant's contentions, and stated that it was the natural 
process of aging that was responsible for the Veteran's 
diverticulosis.  

As the record is devoid of any competent clinical evidence 
reflecting that VA care or lack of care was responsible for the 
Veteran's June 2006 hospitalization, the Board concludes that a 
preponderance of the evidence is against awarding compensation 
under the provisions of 38 U.S.C.A. § 1151.  The benefit-of-the-
doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  

The claim is denied.

Chronic obstructive pulmonary disease 

The Veteran alleges that in September 2005 he complained to his 
VA doctor of difficulty breathing, was informed that he was fine 
and sent home.  Over the next couple of weeks his disorder 
purportedly worsened to the point of requiring nine days of 
hospitalization for pneumonia with a 30 percent oxygen level.  
The Veteran stated that during this hospitalization he was told 
he had emphysema, that one of his heart valves was operating at 
60 percent, and that an artery from his heart to his lung was 
partially blocked.  The Veteran contends that if his complaints 
of difficulty breathing had been addressed he would not have to 
use oxygen to breathe and would never have developed pneumonia.  

VA treatment records show that the Veteran was seen at the 
Huntington, West Virginia VA Medical Center on September 1, 2005 
with complaints of shortness of breath and dizziness.  His oxygen 
levels were reported to be 91 percent on room air.  

On September 28, 2005, the Veteran was seen in the emergency room 
of Thomas Memorial Hospital with complaints of difficulty 
breathing.  His prior medical history was remarkable for chronic 
obstructive pulmonary disease, asthma, and pneumonia.  In the 
emergency room he was placed on oxygen.  Despite aggressive 
treatment his symptoms continued to worsen.  The diagnosis was 
respiratory failure with probable pneumonia.  The Veteran was 
later admitted for shortness of breath and hypoxemia.  He was 
admitted to the intensive care unit, where he was kept overnight, 
sedated and treated aggressively.  He was diagnosed with acute 
respiratory failure; status post intubation/extubation; 
hypoxemia; advanced chronic obstructive pulmonary disease; and 
emphysema.  The Veteran's history as a chronic smoker was noted 
as well.  

In December 2006, a VA physician reviewed the claims folder, 
including the evidence submitted from Thomas Memorial Hospital 
emergency room.  The physician initially noted that the Veteran 
claimed to have been admitted to the hospital for pneumonia 
following his September 2005 visit to the VA clinic and that he 
claimed he was informed of a partially blocked artery from his 
heart to his lung.  The physician noted that according to the 
discharge summary from Thomas Memorial Hospital there is no 
mention of any blocked artery.  The examiner opined that it was 
likely that the Veteran had misunderstood an echocardiogram 
showing normal ventricular function, and an ejection fraction of 
60 percent as evidence of blockage.  The physician opined that an 
ejection fraction of 60 percent is normal.  The physician further 
noted that although the emergency room diagnosis stated probable 
pneumonia, the records detailing the Veteran's hospitalization 
were negative for any mention of pneumonia.  

The Veteran did not blame VA for his lung disease stating that it 
was his 27 years of smoking three packs of cigarettes a day and 
secondhand smoke from work that caused the disease.  It was noted 
that the Veteran is on two liters of oxygen continuously.

The VA physician opined that the Veteran's admission for acute 
chronic respiratory failure, hypoxemia, and advanced chronic 
obstructive pulmonary disease and emphysema was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing hospital care, medical treatment, or surgical 
treatment.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of compensation benefits under the provisions of 38 U.S.C.A. § 
1151.  Specifically, the evidence of record preponderates against 
the Veteran's contentions that VA care resulted in his 
hospitalization and worsening of his chronic obstructive 
pulmonary disease.  The Veteran has not submitted any competent 
evidence that shows VA treatment was careless, negligent, or 
lacking.  The Veteran himself stated that his lung disease was 
the result of 27 years of smoking and not the fault of VA.  The 
only medical opinion of record states that VA care did not result 
in the Veteran's hospitalization.  

Accordingly, as the record is devoid of any competent clinical 
evidence reflecting that VA care or lack of care was responsible 
for the Veteran's September 2005 hospitalization or any worsening 
of his chronic obstructive pulmonary disease, the Board concludes 
that a preponderance of the evidence is against awarding 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The claim is denied.  

In reaching these decisions the Board acknowledges the 
appellant's assertions that VA care, or a purported lack thereof, 
is responsible for his disorders.  The Veteran, however, as a lay 
person untrained in the field of medicine, is not competent to 
offer an opinion which requires specialized training and 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulosis with diverticulitis and gastrointestinal bleed is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic 
obstructive pulmonary disorder with pneumonia and respiratory 
failure is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


